Citation Nr: 0621846	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder claimed as schizophrenia.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel
	

INTRODUCTION

The veteran served on active duty from November 1951 to 
February 1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for schizophrenia because new and material evidence adequate 
to reopen the claim had not been submitted.    

The issue of entitlement to service connection for a 
psychiatric disorder claimed as schizophrenia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

Evidence received since the December 1956 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection a psychiatric disorder 
claimed as schizophrenia.


CONCLUSIONS OF LAW

1.  The December 1956 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence received subsequent to the December 1956 rating 
decision is new and material, and the claim for service 
connection for a psychiatric disorder claimed as 
schizophrenia is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met the statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In April 
2005, May 2005, and January 2006 letters, VA informed the 
veteran of the evidence necessary to substantiate his claim 
and asked him to provide any evidence that pertains to his 
claim.  The letters delineated evidence received by VA, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  In a 
March 2006 letter, VA informed the veteran of the type of 
evidence necessary to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes that VA did not provide 
VCAA notice prior to the issuance of the March 2004 rating 
decision.  However, in the present case, the RO can cure any 
defect in that regard by readjudicating the issue on remand.      

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
Although VA did not provide the veteran with adequate notice 
in regard to new and material evidence, in light of the 
Board's favorable decision on that issue, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Kent v. Nicholson, No. 04-181 (U. S. Vet. App. Mar. 31, 
2006).  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a December 1956 rating decision, the RO previously 
considered and denied a claim for service connection for a 
nervous condition, described as adult situational reaction in 
a schizoid personality.  The Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for 
schizophrenia.

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2005).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.  

The last final rating decision was in December 1956.  In that 
decision, the RO denied the veteran's initial claim for 
service connection for a nervous condition because the 
veteran's adult situational reaction in a schizoid 
personality was considered to be a constitutional or 
developmental abnormality, and not a disability under the 
law.  This decision was based on an October 1956 VA 
hospitalization report.  The Board notes that personality 
disorders are not diseases within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2005). 

Evidence received subsequent to the December 1956 rating 
decision includes VA medical records from July 1971 to May 
1980, and August 1998 to October 2003; an October 2003 VA 
examination; a May 2005 RO hearing transcript; and a copy of 
a psychiatric research report.  This evidence is new in that 
it had not been previously submitted.  

VA records medical records reflect voluntary and involuntary 
commitments and hospitalizations for schizophrenia in July 
1971, September 1972, March 1975, and May 1980.  The veteran 
was also seen by VA in December 1974 for paranoid 
schizophrenia.  An October 2003 VA examination and VA 
treatment records from August 1998 to October 2003 reflect a 
current diagnosis of bipolar disorder and alcohol dependence.  
VA treatment records reflect continued treatment with 
antipsychotic medications.  In an April 2003 hospital 
discharge, the attending physician noted that a long time 
diagnosis of schizophrenia had been changed to bipolar 
disorder approximately one month prior to that examination.  
A September 2003 treatment record also reflects a diagnosis 
of schizophrenia.  The evidence submitted is material in that 
it establishes a diagnosis of schizophrenia from July 1971 
and establishes a currently diagnosed psychosis.  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a psychiatric disorder claimed as 
schizophrenia.  However, as explained in the REMAND below, 
further development is necessary before the Board can address 
the merits of the veteran's claim.

C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder claimed as 
schizophrenia. 


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder claimed as schizophrenia is reopened, 
and to this extent only, the appeal is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See id.  The Board has reviewed the evidence on file and 
finds that further development is necessary prior to 
appellate review of the veteran's claim.

An October 1956 VA hospitalization report assessed the 
veteran with an adult situational reaction, manifested by 
anxiety, alcoholism, and indecision related to a marital 
triangle, and schizoid personality disorder.  The veteran had 
been referred by a court to the VA hospital for nervousness 
and inability to speak to authority figures normally.  He was 
seen by two court psychiatrists who recommended 
hospitalization.  This hospitalization occurred within one 
year of separation from service, and was within the 
presumptive period for chronic illnesses to include 
psychoses.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The Board notes that a personality disorder cannot be 
service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2005).  The Board also notes, however, that if the veteran 
is thought to have had a personality disorder in service, 
service connection is permissible for an acquired psychiatric 
disorder where competent medical evidence indicates that such 
disorder was "superimposed" on the personality disorder.  See 
Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 
4.127 (2003); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that under 38 U.S.C.A. § 5103a(d) and 38 
C.F.R. § 3.159(c)(4) the record need only contain competent 
evidence that the claimant has persistent or recurrent 
symptoms of the claimed disorder and indicate that those 
symptoms may be associated with active military service).  
The veteran was diagnosed with schizophrenia in July 1971 and 
was subsequently hospitalized for schizophrenia September 
1972, March 1975, and May 1980.  Current VA medical records 
reflect a long time diagnosis of schizophrenia, and a current 
diagnoses of bipolar disorder and alcohol abuse.  The Board 
finds that a supplemental medical opinion is necessary to 
determine the date of onset of any current psychoses.  The 
examiner should render an opinion with respect to the October 
1956 VA hospitalization, and should state whether it is as 
likely as not that the diagnosed adult situational reaction 
was an early manifestation of psychosis or related to a 
personality disorder; or if it is as likely as not that any 
acquired psychosis was "superimposed" on a personality 
disorder in service. 

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to the 
appropriate VA examiner for a 
supplemental opinion.  The examiner 
should review the entire claims folder, 
to include an October 1956 VA 
hospitalization report, and subsequent VA 
treatment records.  The examiner should 
identify any current psychiatric 
disorders, and should state: 

A. whether it is as likely as not that 
any diagnosed psychosis had its onset in 
service or within one year of separation 
from service; the examiner should comment 
on the significance, if any, of the 
veteran's October 1956 VA diagnoses of 
adult situational reaction in responding 
to this question; and 

B. whether the record indicates that it 
is as likely as not that any acquired 
psychosis was "superimposed" on a 
personality disorder in service. 

The examiner should include pertinent 
findings from the record, and rationale 
for all opinions expressed.

The RO should review the supplemental 
opinion to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


